Title: To James Madison from Levett Harris, 27 October 1803
From: Harris, Levett
To: Madison, James


					
						Sir
						St. Petersburg 27 Octo. 1803.
					
						I beg leave to refer You to the letter I had the honor to address you under date of the 25. inst ⅌ this Conveyance, the delay whereof, enables me to acquaint You of the particulars of my last interview with the minister of foreign affairs.
						On presenting my commission with the translation as mentioned in my last, the Count Woronzoff observed it would have been in form for the first minister of State in America to have addressed a letter to him on the Subject of my appointment; as no commercial relations were established between the two Governments, the business should have been opened by Correspondence: altho’ he was almost sure the Emperor would make no difficulty on the subject, as his Majesty viewed with much interest and satisfaction the increasing trade of the united States of America with his Empire, which he felt every disposition to promote, neither was his Majesty tenacious of an etiquette which on former occasions might have been required.
						The minister desired to know, wether in like introductions from America to other powers the lettres patentes were alone used.  I replied that the United States adopted but one form on those occasions, and that that observed in the present instance, was the established form of our Government.
						The Minister then mentioned that the papers I presented him would be laid before the Emperor, and that I should hear from him on my being acknowledged.  I have the honor to be, With the highest Respect, Sir, Your most Obedient Servant,
					
						Levett Harris.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
